Citation Nr: 1439401	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  08-32 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left ankle fracture prior to February 13, 2009.

2.  Entitlement an evaluation in excess of 20 percent for residuals of left ankle fracture from June 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2013, the RO issued a rating decision granting service connection for hearing loss and tinnitus, which had previously been on appeal after being denied by the RO's February 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, they are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a January 2013 rating decision, the RO awarded the Veteran a temporary total evaluation for his left ankle disability from February 13, 2009, to June 1, 2009.  As a total rating was in effect for this period, entitlement to a higher rating during this period is moot.


FINDINGS OF FACT


1.  Prior to February 13, 2009, residuals of left ankle fracture manifested with pain, swelling, functional limitations, dorsiflexion limited to no less than 15 degrees and plantar flexion limited to no less than 30 degrees, including on repetition; without evidence of ankylosis.

2.  From June 1, 2009, residuals of left ankle fracture manifested with pain, swelling, functional limitations, dorsiflexion limited to zero degrees and plantar flexion limited to no less than 15 degrees; without evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, and no more, for residuals of left ankle fracture prior to February 13, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2013).

2.  The criteria for a rating in excess of 20 percent for residuals of left ankle fracture from June 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, and VA and private treatment records, have been obtained.  More recent VA treatment records were obtained pursuant to the Board's June 2012 remand.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in November 2007 and July 2012.  The most recent examination was also conducted pursuant to the Board's June 2012 remand.  The record does not reflect that these examinations are inadequate for rating purposes.  The VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

In a February 2008 rating decision, the RO awarded service connection for residuals of a left ankle fracture and assigned an initial noncompensable (zero percent) disability rating, pursuant to 38 C.F.R. § 4.71a, DC 5271 and effective July 25, 2007.  

In a September 2008 rating decision, the RO awarded a 10 percent disability rating also effective July 25, 2007.  In a January 2013 rating decision, the RO awarded the Veteran a temporary total evaluation (100 percent) for his left ankle disability from February 13, 2009, to June 1, 2009.  A 20 percent disability rating was assigned from June 1, 2009.  

Under DC 5271, a 10 percent evaluation is for assignment for moderate limitation of ankle motion and a maximum 20 percent evaluation for marked limitation of ankle motion.  See 38 C.F.R. § 4.71, DC 5271.

The words "moderate" and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.   

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59. Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2012). 

At a November 2007 VA examination, the Veteran complained of progressively worsening pain in his left ankle.  He reported functional limitations in that he could not stand longer than 3 hours and was unable to walk more than a mile.  He also noted giving way, stiffness, and repeated effusion in his ankle joint.  Objectively, his gait was normal and there was no evidence of abnormal weight-bearing.  Dorsiflexion was possible to 15 degrees and plantarflexion was possible to 30 degrees; there was no additional limitation of motion on repetition.  There was no objective indication of instability or tendon abnormality.  The x-rays revealed post-fusion changes.  The examiner indicated that the left ankle disability had a significant effect on the Veteran's occupational activities due to decreased mobility, problems with lifting and carrying, and pain. 

VA outpatient treatment records show the Veteran has complained of pain, stiffness, and swelling throughout the appeal.  The records generally reflect that his gait has been normal, although he has at times reported difficulty walking with flare-up of pain.  He underwent an arthroscopic procedure in February 2009.  Post-operative x-rays revealed that a small piece of a cutting instrument was left in the Veteran's ankle; it was determined that it would be best to allow it to remain inside.  The records show he complained of worsening pain following that procedure.

At a July 2012 VA examination, a VA examiner noted that the small piece of instrument broke off in the Veteran's ankle joint during the 2009 arthroscopic procedure, and the residuals of the procedure were pain, swelling, and reduced range of motion.  Objectively, dorsiflexion was possible to zero degrees and plantar flexion was possible to 15 degrees.  There was no additional limitation of motion on repetition, but there was additional functional loss/limitation due to less movement than normal, swelling, disturbance of locomotion, effusion, antalgic gait, and interference with sitting, standing, and weightbearing.  Pain was present on palpation of the ankle joint.  Muscle strength testing was normal at 5/5.  No joint laxity or ankylosis was present.  No assistive devices were used for ambulation.  The examiner indicated that the left ankle disability affected occupational activities due to difficulty with prolonged standing, walking, lifting, carrying, and pain. 

Based on the evidence, and resolving reasonable doubt in the Veteran's favor, the Veteran is entitled to a 20 percent rating, and no more, for his left ankle disability for the initial appeal period prior to February 13, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This rating is assigned because the evidence shows the Veteran had limited motion in his left ankle, particularly dorsiflexion, at the November 2007 examination.  Also, he competently reported that his left ankle was painful and resulted in functional loss manifested by an inability to stand or walk for prolonged periods.  The examiner also stated that occupational activities were affected due to decreased mobility, problems with lifting and carrying, and pain.  The Veteran's limited motion, subjective complaints of pain and swelling, and the demonstrated functional impairment warrant a 20 percent rating for the appeal period prior to February 13, 2009.  See 38 C.F.R. § 4.71a, DC 5271.

As a total rating was in effect from February 13, 2009, to June 1, 2009; entitlement to a higher rating during this period is moot.

For both the earlier period and from June 1, 2009, the Veteran is not entitled to at rating in excess of 20 percent.  It is noted that a 20 percent disability evaluation is the maximum rating possible under DC 5271, the diagnostic code under which the Veteran is currently rated.  There are also no other diagnostic codes which would provide higher or separate ratings for the Veteran's left ankle disability.  He is not entitled to higher evaluations of 30 and 40 percent under DC 5270, for ankylosis as there is no evidence of ankylosis.  See 38 C.F.R. § 4.71a, DC 5270.  There also is no evidence of a malunion to the os calcis or astralgus, so as to warrant a higher or separate evaluation under 38 C.F.R. § 4.71a, DCs 5273 or 5274, respectively.  Additionally, DC 5284 (for "other foot injuries") is not applicable because this diagnostic code pertains to the feet while the service-connected disability is of the ankle.

At no time during the periods under review have the criteria for a disability evaluation in excess of 20 percent for a left ankle disability been met.  See Fenderson, 12 Vet. App. at 126. 

The evidence shows that the Veteran's service-connected residuals of left ankle fracture results in symptoms of pain, limited motion, and slight instability, which have an effect on physical activity such as standing, walking, lifting, and carrying.  The Board finds that the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected residuals of left ankle fracture is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

A claim for a total disability based on individual unemployability is not raised in this case as the Veteran has not asserted, nor does the evidence suggest, that his service-connected disabilities prevent him from working.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial evaluation of 20 percent, but no higher, for residuals of left ankle fracture prior to February 13, 2009, is granted, subject to the laws and regulations governing the payment of monetary awards.

An evaluation in excess of 20 percent for residuals of left ankle fracture from June 1, 2009, is denied. 



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


